Opinion,
Mr. Justice Williams:
The facts important to a correct understanding of the question in this case are few and free from controversy.
One Alexander Williams, a colored laborer, with his wife and seven children, lived in Parks township, Armstrong county, in December, 1884, and for nearly two years prior thereto. He had supported his family by his own labor and that of his older children, supplemented at times by the gifts of kindhearted neighbors. He had not applied to the overseers for aid nor had any one made application on his behalf. The overseers of the poor, however, fearing that he might become chargeable to the district which they represented, at sometime, and not willing that his residence in their district should ripen *88into a settlement under the poor laws, went before two justices of the peace’ and made an affidavit that Williams and his family were likely to become chargeable to the township of Parks, and that his last settlement was in Gilpin township. The justices thereupon, as the docket entries show, without notice to Williams, without the testimony of a witness, and without any form of adjudication, issued an order authorizing and requiring the overseers to remove Williams and his family to Gilpin township. Armed with this order the overseers came to the cabin of the colored man while he and his family were at their breakfast, loaded the father, mother and four children into a wagon and proceeded to “ remove ” them from Parks township.
The colored man tells the story of their removal with simplicity and pathos thus: “ I told him (the overseer) he needn’t bother about me, I had plenty to eat. He said he was going to take me if I did have plenty to eat. Me and my family got into the wagon. It reminded me of old times. . . . I told him I was not going. He said I should go, if I did not they would make me; that if I rebelled they would take me by force. He never said why I would have to go.”
The overseers of Gilpin, to whom Williams and his family were taken, appealed from the order of removal, and on the trial asked the Court of Quarter Sessions to hold “ that it dofes not anywhere appear in this case that in granting the order there was an adjudication by the justices.” This the court declined. The appellant also asked the court to quash the order of removal, which was declined. This ruling of the court was erroneous.
When the overseers of Parks township made their complaint against Williams, alleging his liability to become chargeable, it was the duty of the justices to direct notice to him of the complaint, and upon such notice to inquire into and adjudicate upon the truth of the complaint. If Williams had been a pauper he would not have been entitled to notice of the proceedings for his removal. The contest in that case would have been between the poor districts, in order to determine which of them should be held for the support of one who was a public burden. In that contest he could have no interest. Here, however, the proceeding was against one who was not a public *89burden. The complaint against him was that he was likely to become chargeable. He was the party against whom the proceeding was in the first instance directed, and it was his privilege to show that the complaint was unfounded. If unable to satisfy the justices that he was not likely to become chargeable, he had the right to give suitable security to indemnify the township against liability for his support. If he could do neither of these things, and the evidence justified such action, the justices could properly adjudge that the complaint was sustained and that Williams should be removed to his last legal settlement. Such an adjudication would support an order removing the person affected thereby from his actual residence to his legal settlement, and for the manner of its execution the “ poor person ” would be dependent upon the humanity of the officers whose duty it might be to remove him.
It follows from what has now been said that the order of removal made in this case without notice to the person to be affected by it and without an adjudication upon the complaint was not merely irregular but void. Its execution in the manner described by the witnesses was a violation of the Bill of Rights. It is a familiar and a favorite maxim of the law that a man’s house is his castle. It is applicable to the cabin of the colored man as truly as to the mansion of the rich. Until his liability to become chargeable was established in accordance with the forms of law, Williams could not be removed from his home without his consent.
The judgment of the Court of Quarter Sessions of Armstrong county is now reversed, and the order of removal quashed.